DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The Information Disclosure Statement of September 22, 2021 has been considered.  However, the fourth NPL item on the IDS, the Notice of Allowance in parent application 16/699,179, is erroneously dated “01 April 2021”.  Examiner has therefore not initialed the item, but has considered the document, and makes it of record on the attached Notice of References Cited, with the date 01 September 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, and 6 of U.S. Patent No. 11,157,992 in view of official notice.  Claim 1 of the instant application is largely parallel to, but broader than, claim 1 of the ‘992 patent, with “order” instead of “purchase order”, “displaying data regarding the custom return policy; receiving, from a purchaser device, a confirmation signal” instead of “providing the order for confirmation, the providing including transmitting the modified return policy to a purchaser device for display thereon; receiving, from the purchaser device, a confirmation signal”, and other minor changes.  A noted distinction is that claim 1 of the instant application recites “generating at least one return policy rule” instead of “modifying at least one return policy rule” in claim 1 of the ‘992 patent.  Official notice is taken that it is well known to generate, in some sense, a rule.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to generate least one return policy rule, for the obvious advantage of using a return policy rule appropriate to the specific circumstances.
Claim 2 of the instant application is parallel to claim 2 of the ‘992 patent except for reciting “generating” in place of “modifying”.  Claim 3 of the instant application is parallel to claim 3 of the ‘992 patent except for reciting “generating” in place of “modifying”.  Claim 5 of the instant application is parallel to claim 5 of the ‘992 patent except for reciting “based, at least in part, on the product return history data for that product” in place of “based, at least in part, on the product return history data”. Since the “product return history data” is “regarding the at least one product identifier” in both claim 5 of the instant application and claim 5 of the ‘992 patent, this limitation is rather obvious.  Claim 6 of the instant application, which depends from claim 5, recites that generating the at least one return policy rule is based on a combination of return history data associated with the purchaser identifier and product return history data associated with the product identifier.  As claim 5 of the instant application recites, “generating the at least one return policy rule is further based, at least in part, on the product return history data for that product”, as does claim 5 of the ‘992 patent, except with “modifying” in place of “generating”; and as claim 1 of the instant application recites “generating at least one policy rule based on the return history data associated with the purchaser identifier to produce the custom return policy”, as does claim 1 of the ‘992 patent, except with “modifying” in place of “generating” and the additional words “in a return policy object”, this limitation is rather obvious.  Claim 7 of the instant application is essentially parallel to claim 6 of the ‘992 patent, except with “generating” in place of “modifying”.    
Claims 8, 9, 10, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 12, 14, and 15 of U.S. Patent No. 11,157,992 in view of official notice.  Claim 8 of the instant application is largely parallel to, but broader than, claim 10 of the ‘992 patent, with “order” instead of “purchase order”, “display data regarding the custom return policy; receive, from a purchaser device, a confirmation signal” instead of “provide the order for confirmation, including transmitting the modified return policy to a purchaser device for display thereon; receive, from the purchaser device, a confirmation signal”, and other minor changes.  A noted distinction is that claim 8 of the instant application recites “generate at least one return policy rule” instead of “modify at least one return policy rule” in claim 1 of the ‘992 patent.  Official notice is taken that it is well known to generate, in some sense, a rule.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to generate least one return policy rule, for the obvious advantage of using a return policy rule appropriate to the specific circumstances.   
Claim 9 of the instant application is parallel to claim 11 of the ‘992 patent except for reciting “generate” in place of “modify”.  Claim 10 of the instant application is essentially parallel to claim 12 of the ‘992 patent except for reciting “to generate” in place of “modifying”.  Claim 12 of the instant application is essentially parallel to claim 14 of the ‘992 patent except for reciting “to generate” in place of “to modify”.  Claim 13 of the instant application, which depends from claim 12, recites that the processor is caused to generate the at least one return policy rule based on a combination of return history data associated with the purchaser identifier and product return history data associated with the product identifier.  As claim 8 of the instant application recites, “to generate the at least one return policy rule further based, at least in part, on the product return history data for that product”, as does claim 10 of the ‘992 patent, except with “modify” in place of “generate”; and as claim 8 of the instant application recites “generate at least one policy rule based on the return history data associated with the purchaser identifier to produce the custom return policy”, as does claim 10 of the ‘992 patent, except with “modify” in place of “generate” and the additional words “in a return policy object”, this limitation is rather obvious.  Claim 14 of the instant application is essentially parallel to claim 15 of the ‘992 patent, except with “generate” in place of “modify”. 
Claims 15, 16, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 21, 22, 10, and 14 of U.S. Patent No. 11,157,992 in view of official notice.  Claim 15 of the instant application is largely parallel to, but broader than, claim 19 of the ‘992 patent, with “order” instead of “purchase order”, “display data regarding the custom return policy; receive, from a purchaser device, a confirmation signal” instead of “provide the order for confirmation, including transmitting the modified return policy to a purchaser device for display thereon; receive, from the purchaser device, a confirmation signal”, and other minor changes.  A noted distinction is that claim 15 of the instant application recites “generate at least one return policy rule” instead of “modify at least one return policy rule” in claim 19 of the ‘992 patent.  Official notice is taken that it is well known to generate, in some sense, a rule.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to generate least one return policy rule, for the obvious advantage of using a return policy rule appropriate to the specific circumstances.   
Claim 16 of the instant application is parallel to claim 11 of the ‘992 patent except for reciting “generate” in place of “modify”.  Claim 17 of the instant application is essentially parallel to claim 21 of the ‘992 patent except for reciting “to generate” in place of “modifying”.  Claim 19 of the instant application is essentially parallel to claim 22 of the ‘992 patent except for reciting “to generate” in place of “to modify”.  Claim 20 of the instant application, which depends from claim 19, is parallel to claim 13 of the instant application, depending from claim 12.  Claim 20 is therefore obvious on essentially the same grounds as claim 13, in view of claims 10 and 14 of the ‘992 patent, and also the language of 15 of the instant application, being essentially parallel to that of claim 8 of the instant application; the explanation set forth above with regard to claim 13 applies.      

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been analyzed under 35 U.S.C. 101.  The claimed invention is directed to an abstract idea in the field of commercial interactions (Mayo test, Step 2A, Prong One), but, although the case is marginal, the claims integrate the abstract idea into a combination of specific operations in a meaningful way such that the claims as a whole are more than a drafting effort to monopolize the judicial exception (Mayo test, Step 2A, Prong Two).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daggubati et al. (U.S. Patent Application Publication 2020/0210913) in view of Barstad et al. (U.S. Patent 10,497,000) and Pederson et al. (U.S. Patent Application Publication 2002/0133425).  As per claim 1, Daggubati discloses receiving orders for products, and using or receiving purchaser (consumer) identifiers, product identifiers, and merchant identifiers (paragraphs 20 and 66; Figure 8), and discloses checking out (paragraphs 84 and 89; Figure 7); hence, it would have been at least obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing to receive an initiation of a checkout process for an order, the order including a purchaser identifier, at least one product identifier, and a merchant identifier, for the obvious advantage of enabling the refund tracking, etc., of Daggubati to be performed.
Daggubati further discloses, prior to obtaining confirmation of the checkout process: retrieving from data storage a purchaser profile corresponding to the purchaser identifier, the purchaser profile including return history data associated with the purchaser identifier (paragraphs 48, 55, 68, and 90-92 [note that PAN means “primary account number]; Figure 8); determining a refund risk score, leading to a custom return policy being generated for the order (Abstract; Figures 3 and 8; paragraphs 7-9, 23-25, 58, and 59), wherein action is triggered by a risk score, corresponding to order return probability, exceeding a threshold (paragraphs 56 and 69).  Daggubati discloses displaying data regarding a custom return policy; and receiving, from a purchaser device, a confirmation signal (Figure 7; paragraphs 84-89).
Daggubati discloses applying a custom return policy to an order based on the return probability for that order by applying rules or human judgment based on return history data (see above); Daggubati does not disclose, in response to determining that a custom return policy is to be generated for the order, generating at least one return policy rule based on the return history data associated with the purchaser identifier to produce the custom return policy.  Barstad et al. (U.S. Patent 10,497,000) teaches specific return policy rules created by a merchant to allow legitimate item returns and to discourage return fraud or abuse of the return policy, and discloses policy rules may specify different treatment of different categories of items (column 1, lines 38-45).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing, in response to determining that a custom return policy is to be generated for the order, to generate at least one return policy rule based on the return history data associated with the purchaser identifier to produce the custom return policy, for the obvious advantage of being able to apply an appropriate return policy rule in accordance with a purchaser’s propensity to request product returns, especially the purchaser’s propensity to do so on questionable grounds.     
Daggubati discloses storing information in a database (e.g., paragraphs 60 and 61) including an indicator of a modified return/refund policy (paragraphs 83), and storing transaction information (paragraph 96), but does not expressly disclose in response to the confirmation signal, completing processing of the checkout process, the completing including associating the custom return policy with the order, and storing the order and the custom return policy in memory.  However, Pedersen teaches storing customized policies for a particular product (Abstract; Figures 3 and 4; paragraphs 32, 34, and 35).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing to complete processing of the checkout process, the completing including associating the custom return policy with the order, and store the order and the custom return policy in memory, for the obvious advantage of applying the custom return policy in the event of a return request by the purchaser.
Daggubati does not expressly disclose receiving, at the e-commerce platform, a return request message regarding the order, and in response to the return request, retrieving the associated custom return policy and processing the return request based on the associated custom return policy.  However, Pedersen teaches recording a transaction in the ER [electronic product registration] system (paragraph 30; Figure 2), and if a customer requests a return or warranty transaction checking the ER system for applicable return/warranty policies, and using that information to make a determination as to whether or not a particular product qualifies for the transaction being requested by the customer (paragraph 30; Figure 3), and teaches a customized policy being stored in the ER system for future access in case a product is presented for a return/warranty transaction (paragraph 35).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing to perform the operations of receiving, at the e-commerce platform, a return request message regarding the order, and in response to the return request, retrieving the associated custom return policy and processing the return request based on the associated custom return policy, for the obvious advantage of processing the return request deemed appropriate and accepted by the purchaser, e.g., in accordance with a purchaser’s propensity to request product returns. 
As per claim 8, this recites an e-commerce platform comprising a processor, data storage, and a memory storing return policy generation software containing computer-executable instructions, that, when executed by the processor, are to cause the processor to perform operations corresponding to the steps of claim 1, and is therefore obvious largely on the grounds set forth above with respect to claim 1.  Further, Daggubati discloses a processor and memory storing computer-readable instructions, causing the processor or processors to perform operations (Figures 4 and 5; paragraphs 9, 42, 43, 70, 74-79, 105, and 106).
As per claim 15, this recites a non-transitory computer-readable medium storing processor-executable instructions that, when executed by one or more processors, are to cause the one or more processors to perform operations corresponding to the steps of claim 1, and is therefore obvious largely on the grounds set forth above with respect to claim 1.  Further, Daggubati discloses a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Figures 4 and 5; paragraphs 9, 42, 43, 70, 74-79, 105, and 106; claim 17). 
As per claim 2, and parallel claims 9 and 16, Daggubati discloses determining a refund risk score based upon at least one product identifier (paragraphs 55 and 92; claims 3, 11, and 19 of Daggubati).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing for generating the at least one return policy rule to be based upon the at least one product identifier, for the obvious advantage of having the at least one return policy rule reflect the risk of improper returns for the corresponding product.     
As per claim 5, and parallel claims 12 and 19, Daggubati discloses that where a consumer is associated with repeatedly returning clothing, a modified refund policy imposed at the time of purchase may limit clothing returns to 24 hours after purchase, in lieu of a more lenient time window (paragraph 25), and discloses retrieving database records by a query including a customer PAN [primary account number] value and a specific merchant category to determine the customer’s history of returns/refunds at, for example, clothing merchants (paragraph 68).  The refund policy is thus specific to a product or category of product.  Hence, it would have been at least obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing for retrieving to include retrieving product history data regarding the at least one product identifier and for generating the at least one return policy rule to be based, at least in part, on the product return history for that product, for the obvious and implied advantage of setting a return policy rule specific to the chance of a particular product being returned. 
As per claim 6, and parallel claims 13 and 20, Daggubati discloses a combination of return history data associated with the purchaser and product return history (paragraphs 25 and 68).  Hence, it would have been at least obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing for generating the at least one return policy rule to be based on a combination of return history data associated with the purchaser identifier and product return history data associated with the product identifier, for the obvious and implied advantage of setting a return policy rule specific to the chance of a particular product being returned by a particular customer. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daggubati, Barstad, and Pederson as applied to claim 1 above (for claim 7) and to claim 8 above (for claim 15), and further in view of Stashluk et al. (U.S. Patent Application Publication 2006/0149577).  Stashluk discloses different options for a return to include free shipping or to incur shipping costs (paragraphs 82 and 92-96; Figures 4 and 5).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce before the date of inventors’ priority filing for generating the at least one return policy rule to include whether a return includes free shipping or to incurs shipping costs, for at least the obvious advantage of having the at least one return policy rule be suitable to the customer (as in paragraph 82 of Stashluk, in which a “this return is free” promotion is low-cost because the elite customers to whom it is offered do not return items very often).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a valid terminal disclaimer.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a valid terminal disclaimer.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon filing of a valid terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Daggubati et al. (U.S. Patent Application Publication 2020/0210913) discloses elements of claims 1 and 2, with other elements taught by Barstad et al. (U.S. Patent 10,497,000) and Pederson et al. (U.S. Patent Application Publication 2002/0133425); this also applies to parallel claims 8 and 9, and parallel claims 15 and 16.  Daggubati does not disclose that the at least one product identifier includes two or more product identifiers, and that the generating is based on the two or more product identifiers.  The other prior art references of record also do not disclose this.  Flores et al. (U.S. Patent Application Publication 2019/0244214) calculating a return-trust score for a user attempting to return a set of items based on an analysis of item data associated with the set of items, and with other factors (paragraph 4; see also paragraph 100 and Figure 8), but Flores does not disclose or reasonably suggest generating at least one return policy rule prior to product return based on the two or more product identifiers; instead, existing rules appear to be applied depending on the data of items in a set of items being returned. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (U.S. Patent 8,666,907) disclose rule-based automated return authorization (and in particular, automatic creation of return rules; see column 10, line 58, through column 11, line 7); Figure 7).  Daggubati et al. (U.S. Patent 11,321,653) is the patent issued on the application published as U.S. Patent Application Publication 2020/0210913, and used in making rejections under 35 U.S.C. 103, above. 
The anonymous article “TrueShip White Paper Offers Tips on Engaging the Customer with Returns Policy,” discloses helping retailers create a beneficial returns policy.  Kliger, “How to set a return policy that works for the customer and you,” discloses personalizing the returns policy based on the customer.  Kopun, “Online holiday sales spur industry fueled by many unhappy returns,” discloses, inter alia, that the returns business was booming due to an increase in shopping online.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	December 5, 2022